Title: From John Adams to Samuel Dexter, 9 October 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Oct 9 1800

I have read the enclosed tedious proceedings but cannot reconcile myself to the severity of the sentences. One of the officers certainly ought to be dismissed & compelled to do justice to the men. But the circumstances of degradation & infamy might work upon the compassion of his neigbors powerfully enough to make him a great man in the militia or some state goverment. The other perhaps ought to be dismissed only—but of this I am not decided. Let them rest till I see you, which will not be long after nor much before Mrs. Dexter will make you healthy & happy
I am with great regard
